DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     KENYATTA D. BETHLEY,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-546



                        September 1, 2021

Appeal from the Circuit Court for Hillsborough County; Michelle D.
Sisco, Judge.

Howard L. Dimmig, II, Public Defender, and Tim Bower Rodriguez,
Special Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and William Stone,
Jr., Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.


     Affirmed.
MORRIS, C.J., and SILBERMAN and LaROSE, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2